El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante fué acusado del delito de asesinato y la única cuestión suscitada en esta apelación contra la resolución que le negó un nuevo juicio y contra la sentencia que lo condenó por delito de homicidio voluntario como consecuencia de un veredicto del- jurado en tal sentido es, que no bay prueba de que el apelante hubiera podido tener encuentro alguno con el interfecto Pedro Zambrana fuera de la explicación que *862de los lieclios dió el acusado, y que de acuerdo con esa evi-dencia el jurado no podía rendir veredicto de culpabilidad por homicidio voluntario. En otras palabras, que no ha sido probado el corpus delicti por no haber evidencia directa ni circunstancial y sí sólo de confesión del apelante sin corroboración. En -consecuencia se hace necesario un examen-de la evidencia.
Que Pedro Zambrana murió a consecuencia de heridas de bala que recibió está probado con evidencia directa del médico que hizo su autopsia y del testigo Rafael Vargas que lo vió muerto, por lo que sólo resta examinar si fue el ape-lante quien le produjo las heridas que le causaron la muerte.
Si bien no hay prueba directa que relacione al acusado con la muerte de Pedro Zambrana sin embargo hay prueba circunstancial y de corroboración de las manifestaciones he-chas por el acusado suficiente para poder llegar a la conclu-sión de que fue Mendoza el que mató a Zambrana, pues dos testigos declararon que estando Mendoza en el ventorrillo de Higinio Bermúdez llegó a él al oscurecer Pedro Zam-brana e invitó a Mendoza a que fuera con él a la Playa del Pastillo de Juana Díaz y que ambos salieron para allí mon-tados a caballo, sitio en el cual fue encontrado muerto Pedro Zambrana pocas horas después; y las manifestaciones hechas por el acusado respecto a que en el sitio del Pastillo tuvo una lucha cuerpo a cuerpo con Zambrana en la que ca-yeron, al suelo, que en ella disparó dos tiros contra Zam-brana y que momentos después de esos sucesos estuvo en la casa de Juan Vargas a quien enseñó un revólver sin tapa que había quitado a Zambrana y que pidió a Rafael Vargas un caballo, diciéndole que el de él y de Zambrana estaban sueltos en la finca de que Vargas es mayordomo, están co-rroboradas por los hechos de que el sitio donde fué encon-trado mostraba señales de muchos resbalones por estar hú-medo a causa de la lluvia de aquella tarde, resbalones indi-cativos de una lucha; porque Zambrana tenía dos heridas de bala de revólver; porque el acusado entregó a la policía *863im revólver diciendo que era el de Zambrana; porque en el sitio donde estaba muerto Zambrana fné encontrada la tapa del revólver, y por el hecho de qne fueron encontrados sueltos-en la finca de que es mayordomo Vargas los caba-llos de Zambrana y de Mendoza, los que sus respectivos her-manos recogieron al día siguiente.
En vista de esa prueba circunstancial y de Corroboración no podemos declarar que el acusado fué relacionado con la muerte de Zambrana por sus solas manifestaciones, por lo que la negativa de nuevo juicio y la sentencia apelada deben ■ser confirmadas.